Citation Nr: 1314195	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  10-21 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression and schizophrenia.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

4.  Entitlement to service connection for a low back disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

6.  Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to December 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In March 2013 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript of that hearing is in the claims file.

While the Veteran has filed a claim of entitlement to service connection for schizophrenia and a claim to reopen a previously denied claim for service connection for depression, there is also a diagnosis of psychosis of record.  Based upon this information and a review of the record, the Board finds that the claims encompass any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized that portion of the appeal as encompassing a claim for an acquired psychiatric disorder, to include depression and schizophrenia, as reflected on the title page.

The issues of entitlement to service connection for an acquired psychiatric disability, to include depression and schizophrenia, entitlement to service connection for a low back disability, and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2003 rating decision denied service connection for depression, a left knee condition, and a back condition; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

2.  Evidence received since the September 2003 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for an acquired psychiatric disability, to include depression and schizophrenia, a low back disability, and a left knee disability.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  Evidence submitted to reopen the claims of entitlement to service connection for service connection for an acquired psychiatric disability, to include depression and schizophrenia, a low back disability, and a left knee disability is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Analysis

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The RO denied service connection for a depression, a back disability, and a left knee disability in a September 2003 rating decision.  After the Veteran was notified in September 2003, he filed a notice of disagreement in October 2004.  The October 2004 notice of disagreement merely stated that the Veteran requested to file a notice of disagreement for all conditions denied by the RO in the last rating decision.  In an October 2004 letter, the RO sent the Veteran a letter indicating that his October 2004 notice of disagreement was untimely.  The Veteran did not submit any additional evidence addressing the basis of the denials of his claims for service connection.  Therefore, the September 2003 rating decision is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

The bases of the denials of service connection found in the September 2003 rating decision were that the depression was not shown in service or within one year of discharge and that current depressive and psychotic symptoms are related to alcohol and drug use, a back disability was not shown in service and current treatment records show no treatment for a back disability that is connected to service, and a chronic left knee disability was not shown in service and current treatment records show no treatment for a chronic left knee condition.   

Evidence submitted and obtained since the September 2003 rating decision includes the Veteran's private treatment records from Sound Mental Health, VA treatment records, psychiatric treatment records from Monroe Correctional Complex, court records showing that the Veteran was involuntarily detained for psychiatric treatment, and the Veteran's testimony at his March 2013 Board hearing. 

The private treatment records from Sound Mental Health show that in March 2006 the Veteran indicated that he first heard voices when he was nine or 10 years old.  He recalled that he went to a mental health clinic and it was not helpful.   An August 2006 private treatment record from Sound Mental Health reflects that the Veteran has heard voices since he was 10 years old, and he saw a counselor.  

VA treatment records show ongoing psychiatric treatment.  Specifically, a June 2006 VA treatment record notes a diagnosis of psychosis, not otherwise specified.  A January 2007 VA treatment record notes that the Veteran has a history of psychotic symptoms, depression, and polysubstance abuse.  A February 2008 VA treatment record shows a diagnosis of psychotic disorder.  A November 2011 VA treatment record notes diagnoses of bulimia nervosa by history, rule out body dysmorphic disorder, anxiety not otherwise specified, psychosis, not otherwise specified, schizoaffective disorder by history, and polysubstance abuse.  The VA treatment records also note the Veteran's current knee arthralgia.  A November 2011 VA treatment record reflects the Veteran's complaints of left knee pain.

The court documents dated in November 2011 reflect that the Veteran was involuntarily committed for psychiatric treatment for 14 days due to a mental disorder characterized by depressed mood, anxious mood, suicidal ideation, auditory hallucinations and paranoia, as well as a long history of polysubstance abuse.  It was noted that the Veteran presented a likelihood of serious harm to self.  

At the March 2013 hearing, the Veteran's representative indicated that the Veteran is currently receiving treatment through VA for his schizophrenia, back disability and left knee disability.  It was also stated that the back disability may be secondary to the left knee disability.  Finally, it was indicated that the Veteran complained of lack of sleep during service.  He maintains that this symptom represented the onset of his schizophrenia.  All of this evidence is presumed credible for the purposes of reopening.  Justus, 3 Vet. App. at 512-513. 

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence reflects that there may be existing VA treatment records showing current treatment for a back disability and a left knee disability.  It also suggests an alternative theory of entitlement in that the Veteran alleges that his low back disability may be etiologically related to his left knee disability.  Finally, it suggests that the Veteran's acquired psychiatric disability may have preexisted active service.  

Therefore, the Board finds the newly submitted evidence, the credibility of which must be presumed (see Justus, 3 Vet. App. at 512-513), is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 14  (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

The claims of entitlement to service connection for an acquired psychiatric disability, to include depression and schizophrenia, a low back disability, and a left knee disability are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the issue of entitlement to service connection for an acquired psychiatric disability, to include depression and schizophrenia, is reopened, and, to that extent, the appeal is granted.

New and material evidence having been received, the issue of entitlement to service connection for a low back disability, is reopened, and, to that extent, the appeal is granted.

New and material evidence having been received, the issue of entitlement to service connection for a left knee disability, is reopened, and, to that extent, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132 (West 2002).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  

38 C.F.R. § 3.304(b) requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a), (b) (2012).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition. 38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If VA fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the Veteran's claim of entitlement to service connection claim for an acquired psychiatric disability, to include depression and schizophrenia, the Board notes that a May 2002 VA treatment record notes that the Veteran worked in the machinery, mostly doing guard duty during service.  He discussed wanting to be re-trained to be a cook, photographer, or a torpedo mate, but this was not supported by his commanders, and as such, he chose to leave the military.  A July 2002 VA treatment record indicates that the Veteran hated his job in the Navy, was not granted a switch in positions, and consequently, he left the Navy.  In an August 2003 written statement, the Veteran indicated that during service he put in a request with a Captain to get out of the Navy, and was denied.  

The Veteran's service personnel records are not in the claims file, and the evidence of record does not reflect that these records were sought.  As such, a remand is necessary so that the Veteran's service personnel records can be obtained.

The Board also notes that the private treatment records from Sound Mental Health dated in 2006 reflect that the Veteran reported first hearing voices at age nine or 10.  The April 1995 service entrance examination report, the July 1996 ionizing radiation work physical examination, and the November 1999 separation examination report all note normal psychiatric examination and the accompanying reports of medical history for each examination indicate that the Veteran denied depression, excessive worry, nervous trouble, and frequent trouble sleeping.  

The Veteran has never undergone a VA psychiatric examination in order to determine the nature and etiology of his current psychiatric disability.  Therefore, an examination should be scheduled for this purpose.

At the Board hearing, the Veteran's representative indicated that the Veteran receives ongoing treatment through VA for his schizophrenia, low back disability, and a left knee disability.  The claims file contains the Veteran's VA treatment records from the VA Medical Center in Seattle, Washington, through November 2011.  Therefore, the Veteran's VA treatment records dating from November 2011 to the present should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

With respect to the Veteran's claim of entitlement to service connection for a left knee disability, the Board notes that the Veteran's service treatment records reflect that in November 1994 the Veteran was seen for left knee pain.  The assessment was tendonitis.  A January 1998 left knee X-ray, taken as a result of the Veteran's complaint of blunt trauma, was normal.  A February 1999 service treatment record reflects that the Veteran was seen for left knee pain.  He stated that there was no trauma to the left knee.  The assessment was rule out patellofemoral syndrome.  A March 1999 service treatment record reflects complaints of left lateral knee pain, which had been intermittent for over a month.  X-rays showed no abnormalities.  The assessment was tendonitis, insertion site, iliotibial band, left knee.  The Veteran was instructed to use ice massage and Ibuprofen.  A June 1999 email from the Veteran's service treatment records notes that the Veteran was seen for left lateral knee pain for one month.  X-rays revealed normal joint space with no bony prominence or avulsion fracture.  The radiologist's interpretation was negative.  A September 1999 service treatment record reflects that the Veteran complained of left knee pain on and off for several months.  The assessment was knee pain of unknown etiology.  The Veteran was instructed to take Motrin, use ice, and return as needed.  On the November 1999 report of medical history, the Veteran indicated that he has knee problems.  The examining physician noted that there was no change in the Veteran's health history.  Moreover, the November 1999 separation examination notes normal examination of the lower extremities.  

The Veteran has indicated that he has current left knee problems and the VA treatment records reflect current left knee pain.  Because the Veteran has never undergone a VA examination for his left knee, and based upon the evidence above, the Board finds that a VA examination should be obtained.  The Veteran should also be provided a VA examination for his low back disability.

Finally, at the Board hearing, the Veteran's representative asserted that the Veteran's low back disability may be secondary to his left knee disability.  The Board observes that the Veteran has not been provided the criteria necessary to substantiate a service connection claim under this theory of entitlement under 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995), pertaining to secondary service connection.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, the RO/AMC must provide the Veteran with adequate notice in this regard.  The issue of entitlement to service connection for a low back disability is inextricable intertwined with the claim for service connection for a left knee disability, in that the outcome of the left knee claim may impact the low back claim.  Therefore the low back claim must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any private treatment he has received for any of his claimed disabilities, to specifically include the treatment he underwent as a nine or 10 year old child for his claimed acquired psychiatric disability, to include depression and schizophrenia.  If any private treatment is identified that is not already of record, the RO should attempt to obtain those records.  All attempts to obtain those records should be documented in the claims file.

2.  Provide the Veteran and his representative with adequate notice for his claim for service connection for a low back disability, to include the criteria necessary to substantiate a claim for secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

3.  Request the Veteran's complete personnel file from the National Personnel Records Center (NPRC) and/or other appropriate sources.  Associate the complete personnel file with the claims folder.

4.  Obtain copies of the Veteran's VA treatment records from the VA Medical Center in Seattle, Washington, dating from November 2011 to the present, and associate them with the claims file, including any records of phone consultations or telehealth records.

5.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his current psychiatric disability/disabilities, to include depression and schizophrenia.  The claims file must be made available to the examiner in connection with the examination.  The examiner should then offer an opinion as to:

Whether there is clear and unmistakable evidence (obvious and manifest) that any currently diagnosed acquired psychiatric disability, to include depression and schizophrenia, existed prior to active service and, if so, whether there is clear and unmistakable evidence (obvious and manifest) that it was not aggravated beyond its natural course during active service.

If there is not clear and unmistakable evidence that a currently diagnosed acquired psychiatric disability, to include depression and schizophrenia existed prior to active service, is it at least as likely as not (a 50 percent or higher degree of probability) that it is related to active service?

The examiner should discuss any pertinent service personnel records which are obtained, as well as the private treatment records from Sound Mental Health dated in 2006, which reflect that the Veteran reported first hearing voices at age nine or 10.  The examiner should also discuss the April 1995 service entrance examination report, the July 1996 ionizing radiation work physical examination, and the November 1999 separation examination report, which all note normal psychiatric examination, and the accompanying reports of medical history for each examination, which indicate that the Veteran denied depression, excessive worry, nervous trouble, and frequent trouble sleeping.  The examiner should further discuss the service treatment record dated in September 1996 which reflects that the Veteran denied a history of mental or emotional illness.

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

6.  Schedule the Veteran for a VA joints examination to determine the nature and etiology of any current left knee disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  After a review of the examination findings and the entire evidence of record, to include the service treatment records detailed below, the examiner must provide an opinion as to whether any current left knee disability, is at least as likely as not (50 percent probability or greater) related to his active military service. 

The examiner should specifically discuss the following service treatment records:  the January 1998 normal X-ray study of the left knee; the February 1999 service treatment record, which reflects that the Veteran was seen for left knee pain; there was no trauma to the knee and the assessment was rule out patellofemoral syndrome; the March 1999 service treatment record, which reflects complaints of left lateral knee pain that has been intermittent for over a month; the assessment was tendonitis, insertion site, iliotibial band, left knee; the March 1999 notation that X-rays showed no abnormalities; the June 1999 email showing left lateral knee pain of one month duration and the normal X-ray study findings; the September 1999 service treatment record, which reflects that the Veteran complained of left knee pain on and off for several months, and which reflects an assessment of knee pain of unknown etiology; the November 1999 separation examination report of medical history, on which the Veteran indicated that he has knee problems; and the November 1999 separation examination report, which notes normal examination of the lower extremities.  

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

7.  Schedule the Veteran for a VA examination for his low back disability.  A copy of the claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  After a review of the examination findings and the entire evidence of record, to include the service treatment records detailed below, the examiner must provide an opinion as to whether any current low back disability, is at least as likely as not (50 percent probability or greater) related to his active military service. 
If, and only if, entitlement to service connection for a left knee disability is granted, the examiner is also requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability was caused or aggravated by his left knee disability.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  A complete rationale must be provided for any opinion offered.

8.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §3.158, 3.655 (2012).

9.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


